NON-FINAL ACTION 
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings filed on 23 September 2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, it is unclear what direction is meant by “proximally” in “proximally extending wall”. The examiner suggests replacing “proximally” with ---vertically--- or ---upwardly--- as described in paragraph [0041] to clarify the direction of the extending wall. Claims 13-18 are rejected for the same reason due to their dependency upon said claim.
Claim 14 recites the limitation "secondary separation region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear how the secondary separation region is structurally differentiated from the primary separation region, and therefore the limitation of a secondary separation region is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 5, 9, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Briggs et al. (U.S. Patent Application Pub. No. 2003/0181305).
Regarding claim 1, Galavotti et al. discloses a centrifuge bowl 100 for continuous separation of whole blood comprising: an outer body 101 rotatable about a longitudinal axis 108 of the centrifuge bowl; a top core 130 located within and rotatable with the outer body, the top core being coaxial with the outer body 101 and including a chimney (space containing tube 118 within bowl) extending through the top core 130 along the longitudinal axis of the centrifuge bowl (Fig. 1); a separation region 134 located between the top core 130 and the outer body 101, rotation of the centrifuge bowl separating the whole blood within the separation region into a first blood component and a second blood component (paragraph [0031]); an inlet port (port of inlet tube 118) for introducing whole blood into the centrifuge bowl; an inlet tube 118 fluidly connected to and extending distally from the inlet port and through the chimney, the inlet tube 118 configured to introduce the whole blood into an introduction region 170; a first blood component outlet port (port of tube 120) for drawing a first blood component out of the centrifuge bowl; a first blood component extraction tube 120 extending from the first blood component outlet port to a first blood component extraction region 164; a second blood component outlet port (port of channel 122) fluidly connected to the separation region 134 and for drawing a second blood component from the centrifuge bowl, and a centrifuge bowl rotary seal 114 attached to the outer body 101 and fluidly coupling the inlet port, first blood component outlet port, and second blood component outlet port to the outer body (paragraphs [0028] and [0029]), but does not disclose a bypass seal between an outer diameter of the inlet tube and an inner diameter of the chimney, the bypass seal isolating the introduction region from the chimney.
Briggs et al. discloses a bypass seal 481 between an outer diameter of the inlet tube 420 and an inner diameter of the chimney 480 and/or 500, the bypass seal 481 isolating the introduction region from the chimney 500 (Fig. 2 and 4, paras. [0070], [0072] and [0073]). It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of Galavotti et al. with the bypass seal of Briggs et al. for the purpose of achieving tight fit, preventing unwanted friction and contaminants (paragraph [0073]).
Regarding claims 2 and 3, Galavotti et al. discloses a bottom core 380 located within and rotatable with the outer body 301, the bottom core located between a bottom 304 of the outer body 301 and the top core 330, but does not disclose the first blood component extraction region located between a bottom wall of the bottom core and the bottom of the outer body, the first blood component extraction region located between the bottom wall of the bottom core and the bottom of the outer body, the first blood component extraction region fluidly connecting the first blood component outlet tube and the separation region; wherein the first blood component extraction tube extends through bottom core.
Briggs et al. discloses a bottom core 300 located within and rotatable with the outer body 100, the bottom core located between a bottom 180 of the outer body 100 and the top core 200, the first blood component extraction region 185 located between a bottom wall of the bottom core 300 and the bottom 180 of the outer body 100, the first blood component extraction region 185 fluidly connecting the first blood component outlet tube 410 and the separation region 220; wherein the first blood component outlet extraction tube 410 extends through the bottom core 300. It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of Galavotti et al. with the bottom core configuration of Briggs et al. for the purpose of allowing fluid to flow along top surface of bottom core and further allows a first separated fluid component to flow under the bottom core (paragraph [0069]).
Regarding claim 5, Galavotti et al. discloses wherein the separation region 134 is in fluid communication with the second blood component outlet (port of channel 122).
Regarding claim 9, Galavotti et al. discloses wherein the first blood component is red blood cells and the second blood component is plasma (paragraph [0031] and [0003]).
Regarding claim 18, Galavotti et al. discloses wherein the introduction region 370 is located between the top core 330 and the bottom core 380 (Fig. 3).
Regarding claim 19, Galavotti et al. discloses wherein the first blood component extraction tube 120 is coaxial with the inlet tube 118 (Fig. 1).

Claims 1, 5, 6, 9, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Panzani ‘031 (U.S. Patent No. 4,879,031).
Regarding claim 1, Galavotti et al. discloses a centrifuge bowl 100 for continuous separation of whole blood comprising: an outer body 101 rotatable about a longitudinal axis 108 of the centrifuge bowl; a top core 130 located within and rotatable with the outer body, the top core being coaxial with the outer body 101 and including a chimney (space containing tube 118 within bowl) extending through the top core 130 along the longitudinal axis of the centrifuge bowl (Fig. 1); a separation region 134 located between the top core 130 and the outer body 101, rotation of the centrifuge bowl separating the whole blood within the separation region into a first blood component and a second blood component (paragraph [0031]); an inlet port (port of inlet tube 118) for introducing whole blood into the centrifuge bowl; an inlet tube 118 fluidly connected to and extending distally from the inlet port and through the chimney, the inlet tube 118 configured to introduce the whole blood into an introduction region 170; a first blood component outlet port (port of tube 120) for drawing a first blood component out of the centrifuge bowl; a first blood component extraction tube 120 extending from the first blood component outlet port to a first blood component extraction region 164; a second blood component outlet port (port of channel 122) fluidly connected to the separation region 134 and for drawing a second blood component from the centrifuge bowl, and a centrifuge bowl rotary seal 114 attached to the outer body 101 and fluidly coupling the inlet port, first blood component outlet port, and second blood component outlet port to the outer body (paragraphs [0028] and [0029]), but does not disclose a bypass seal between an outer diameter of the inlet tube and an inner diameter of the chimney, the bypass seal isolating the introduction region from the chimney.
Panzani ‘031 discloses a bypass seal 15 between an outer diameter of the inlet tube 420 and an inner diameter of the chimney 3, the bypass seal 15 isolating the introduction region from the chimney 3 (Figure; col. 3 lines 35-46). It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of Galavotti et al. with the bypass seal of Panzani ‘031 for the purpose of providing a sealing engagement yet permit rotation of the seal relative to the stationary inner conduit (col. 3 lines 35-46).
Regarding claim 6, Galavotti et al. does not disclose wherein the bypass seal is a rotary seal. 
Panzani ‘031 discloses wherein the bypass seal is a rotary seal (col. 3 lines 35-46). It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of Galavotti et al. with the bypass seal of Panzani ‘031 for the purpose of providing a sealing engagement yet permit rotation of the seal relative to the stationary inner conduit (col. 3 lines 35-46).
Regarding claim 5, Galavotti et al. discloses wherein the separation region 134 is in fluid communication with the second blood component outlet (port of channel 122).
Regarding claim 9, Galavotti et al. discloses wherein the first blood component is red blood cells and the second blood component is plasma (paragraph [0031] and [0003]).
Regarding claim 18, Galavotti et al. discloses wherein the introduction region 370 is located between the top core 330 and the bottom core 380 (Fig. 3).
Regarding claim 19, Galavotti et al. discloses wherein the first blood component extraction tube 120 is coaxial with the inlet tube 118 (Fig. 1).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Panzani ‘031 (U.S. Patent No. 4,879,031), as applied to claim 1 above, and further in view of Panzani ‘333 (U.S. Patent No. 4,879,031).
Regarding claims 2 and 3, modified Galavotti et al. discloses a bottom core 380 located within and rotatable with the outer body 301, the bottom core located between a bottom 304 of the outer body 301 and the top core 330, but does not disclose the first blood component extraction region located between a bottom wall of the bottom core and the bottom of the outer body, the first blood component extraction region located between the bottom wall of the bottom core and the bottom of the outer body, the first blood component extraction region fluidly connecting the first blood component outlet tube and the separation region; wherein the first blood component extraction tube extends through bottom core.
Panzani ‘333 discloses a bottom core 14 located within and rotatable with the outer body 1, the bottom core located between a bottom 1a of the outer body and the top core 2, the first blood component extraction region 12b located between a bottom wall of the bottom core and the bottom 1a of the outer body, the first blood component extraction region 12b fluidly connecting the first blood component outlet tube 12 and the separation region 7; wherein the first blood component outlet extraction tube 12 extends through the bottom core 14 (Figure). It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the bottom core configuration of Panzani ‘333 for the purpose of extracting red corpuscles without the cell being completely filled, without interrupting rotation of the cell, and without interruption of the inflow of whole blood at the inlet (col. 4 lines 38-54).
Regarding claim 4, modified Galavotti et al. does not disclose a seal member located between the first blood component extraction tube and the bottom core, the seal member preventing leakage between the first blood component extraction tube and the bottom core.
Panzani ‘333 discloses a seal member 13 located between the first blood component extraction tube 12 and the bottom core 14, the seal member preventing leakage between the first blood component extraction tube and the bottom core (Figure). It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the seal member of Panzani ‘333 for the purpose of extracting red corpuscles without the cell being completely filled, without interrupting rotation of the cell, and without interruption of the inflow of whole blood at the inlet (col. 4 lines 38-54).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Briggs et al. (U.S. Patent Application Pub. No. 2003/0181305) or Panzani ‘031 (U.S. Patent No. 4,879,031), as applied to claim 1 above, and further in view of Sakota et al. ‘192 (U.S. Patent No. 6,743,192) and Robinson et al. (U.S. Patent Application Pub. No. 2006/0226090).
Regarding claim 7, modified Galavotti et al. does not disclose an optical sensor located on the shoulder of the outer body, the optical sensor configured to monitor an interface between the first blood component and the second blood component within the separation region, the optical sensor configured to control the operation of a first blood component pump based upon a location of the interface
Sakota et al. ‘192 discloses an optical sensor 21 located on the shoulder of the outer body, the optical sensor configured to monitor an interface between the first blood component and the second blood component within the separation region (col. 8 lines 5-21). 
Robinson et al. discloses the optical sensor 1110 configured to control the operation of a first blood component pump based upon a location of the interface; wherein the first blood component pump is configured to draw first blood component from the centrifuge bowl (paragraph [0119]). 
It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the optical sensor of Sakota et al. ‘192 for the purpose of monitoring each layer of the blood components as they gradually and coaxially advance toward the core from the outer wall of the bowl (col. 8 lines 5-21) and with the control of a first blood component pump as taught by Robinson et al. for the purpose of continuous-flow operation in a feedback loop (paragraph [0119]).
Regarding claim 8, modified Galavotti et al. does not disclose wherein the first blood component pump is configured to draw first blood component from the centrifuge bowl.
Robinson et al. discloses wherein the first blood component pump is configured to draw first blood component from the centrifuge bowl (paragraph [0119]). It would have been obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the control of a first blood component pump as taught by Robinson et al. for the purpose of continuous-flow operation in a feedback loop (paragraph [0119]).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Briggs et al. (U.S. Patent Application Pub. No. 2003/0181305) or Panzani ‘031 (U.S. Patent No. 4,879,031), as applied to claim 1 above, and further in view of Sakota et al. ‘289 (U.S. Patent No. 5,882,289).
Regarding claim 10, modified Galavotti et al. does not disclose a weir disk extending inward from a neck portion of the outer body, the second blood component flowing over the weir disk into the neck portion of the outer body prior to exiting the centrifuge bowl via the second blood component outlet port.
Sakota et al. ‘289 discloses a weir disk 50A extending inward from a neck portion of the outer body 12, the second blood component flowing over the weir disk into the neck portion of the outer body prior to exiting the centrifuge bowl via the second blood component outlet port 20 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge bowl of modified Galavotti et al. with the weir disk of Sakota et al. ‘289 for the purpose of collecting separated blood components through the skirt member (col. 7 lines 1-13).
Regarding claim 11, modified Galavotti et al. does not disclose a second blood component channel defined by a bottom surface of the weir disk and a top surface of the top core, the second blood component channel fluidly connecting the separation region and the second blood component outlet port.
Sakota et al. ‘289 discloses a second blood component channel defined by a bottom surface of the weir disk 51 and a top surface of the top core 53, the second blood component channel fluidly connecting the separation region and the second blood component outlet port 20 (Fig. 1; col. 7 lines 22-25). It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the second blood component channel of Sakota et al. ‘289 for the purpose of provide passages for blood components separated from whole blood to flow into the collection chamber (col. 7 lines 22-25). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Briggs et al. (U.S. Patent Application Pub. No. 2003/0181305) or Panzani ‘031 (U.S. Patent No. 4,879,031), as applied to claim 1 above, and further in view of Frehland et al. (U.S. Patent No. 6,224,531).
Regarding claim 12, modified Galavotti et al. does not disclose a bottom core having a bottom wall and a proximally extending wall extending from the bottom core, the proximally extending wall being radially outward from a at least a portion of the top core.
Frehland et al. discloses a bottom core 10 having a bottom wall and a proximally extending wall extending from the bottom core (Fig. 1 and 3), the proximally extending wall being radially outward from a at least a portion of the top core 11. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge bowl of modified Galavotti et al. with the extending wall taught by Frehland et al. for the purpose of providing an impulse channel to conduct medium from the rotor interior to the outlets while preventing the conditions of the flow at the outlet from washing out the centrifuge cake (col. 4 lines 39-49).

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Briggs et al. (U.S. Patent Application Pub. No. 2003/0181305) or Panzani ‘031 (U.S. Patent No. 4,879,031), as applied to claim 1 above, and further in view of Rogers (U.S. Patent No. 5,464,536).
Regarding claims 12-16, modified Galavotti et al. does not disclose a bottom core having a bottom wall and a proximally extending wall extending from the bottom core, the proximally extending wall being radially outward from a at least a portion of the top core; a primary separation region defined by the proximally extending wall and at least a portion of the top core; wherein the primary separation region is fluidly connected to the secondary separation region; further comprising a fluid pathway fluidly connecting the inlet tube and the primary separation region; wherein the fluid pathway extends between a bottom wall of the top core and an upper surface of the bottom core. 
Rogers discloses a bottom core 60 having a bottom wall and a proximally extending wall 36b extending from the bottom core, the proximally extending wall being radially outward from at least a portion 28 and/or 54 of the top core; a primary separation region 56 and/or 61 defined by the proximally extending wall 36b and at least a portion of the top core 54; wherein the primary separation region 56 and/or 61 is fluidly connected to the secondary separation region 34; further comprising a fluid pathway fluidly connecting the inlet tube 12 and the primary separation region 56 and/or 61; wherein the fluid pathway extends between a bottom wall 54 of the top core and an upper surface of the bottom core 60. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge bowl of modified Galavotti et al. with the bottom core configuration of Rogers for the purpose of allowing the fluid to separate under a wide range of conditions such as various flow rates, different ratios of liquid mixtures, differing component fluid densities, and different viscosities, and to control air pressure over the weirs and remove formed gases (col. 2 lines 40-45).

Claims 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galavotti et al. (U.S. Patent Application Pub. No. 2014/0045672) in view of Panzani ‘031 (U.S. Patent No. 4,879,031), as applied to claim 1 above, and further in view of Panzani ‘333 (U.S. Patent No. 4,859,333) further in view of Rochat et al. (U.S. Patent Application Pub. No. 2009/0050579).
Regarding claim 12, modified Galavotti et al. does not disclose further comprising a bottom core having a bottom wall and a proximally extending wall extending from the bottom core, the proximally extending wall being radially outward from at least a portion of the top core; a primary separation region defined by the proximally extending wall and at least a portion of the top core; wherein the primary separation region is fluidly connected to the secondary separation region; a fluid pathway fluidly connecting the inlet tube and the primary separation region; wherein the fluid pathway extends between a between a bottom wall of the top core and an upper surface of the bottom core.
Panzani ‘333 discloses a bottom core 14 having a bottom wall; wherein the fluid pathway extends between a between a bottom wall 5 of the top core and an upper surface of the bottom core 14 (Figure). Rochat discloses a bottom core 20 having a bottom wall and a proximally extending wall extending from the bottom core (Fig. 1); a primary separation region (area below ridge 24) defined by the proximally extending wall and at least a portion of the top core; wherein the primary separation region is fluidly connected to the secondary separation region (area above ridge 24); a fluid pathway 11’ fluidly connecting the inlet tube and the primary separation region (Fig. 2 and 4). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom core of Panzani ‘333 with a proximally extending wall taught by Rochat for the purpose of defining a separate passage from that of the blood (para. [0017]). Since the proximally extending wall ascends on the outer edge of the bottom core as taught by Rochat (para. [0016]), the proximally extending wall would be radially outward from at least a portion of the top core in modified Panzani ‘333, because the bottom core 14 is larger than the top core 2 (Figure). It would have been further obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the bottom core configuration of modified Panzani ‘333 for the purpose of extracting red corpuscles without the cell being completely filled, without interrupting rotation of the cell, and without interruption of the inflow of whole blood at the inlet (col. 4 lines 38-54).
Regarding claim 17, modified Galavotti et al. does not disclose wherein the first blood component extraction region is located between the bottom wall of the bottom core and a bottom of the outer body, the first blood component extraction region fluidly connecting the first blood component outlet tube and the separation region, wherein the proximally extending wall prevents whole blood from entering the first blood component extraction region. 
Panzani ‘333 discloses wherein the first blood component extraction region 12b is located between the bottom wall of the bottom core 14 and a bottom of the outer body 1, the first blood component extraction region fluidly connecting the first blood component outlet tube 12 and the separation region 7 (Figure). Rochat discloses wherein the proximally extending wall (outer ascending section of 20) prevents whole blood from entering a passage for flow of washing solution (analogous to the first blood component extraction region) (para. [0017]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom core of Panzani ‘333 with a proximally extending wall taught by Rochat for the purpose of defining a separate passage from that of the blood (para. [0017]). It would have been further obvious for one having ordinary skill in the art at the time of the invention to have provided the centrifuge bowl of modified Galavotti et al. with the bottom core configuration of modified Panzani ‘333 for the purpose of extracting red corpuscles without the cell being completely filled, without interrupting rotation of the cell, and without interruption of the inflow of whole blood at the inlet (col. 4 lines 38-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774